DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of foreign application EPO 17196659.1 having filing date of 10/16/2017, however the present application does not properly claim priority to the submitted foreign application because EP17196659 (date of filing 16-10-2017), discloses granules prepared by mixer-granulation of a composition comprising a biological active and 1-50% of a non-volatile liquid, but it does not disclose layered granules wherein the biological active and the non-volatile liquid are part of the matrix layer. Accordingly, the effective filing date of the instant application is 7/12/2018 filing of priority EPO 18183189.2.
Final Rejection 
Claims 1, 3, 7-8, 10-18 are pending.  Claims 17-18 are newly added in the paper filed 7/19/2021. Claim 1 is independent.
The information disclosure statements (IDS) submitted on 7/19/2021 and 4/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claims 4, 10 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of Applicant’s amendments.
The rejection of claim(s) 1-15 under 35 U.S.C. 102((a)(1)) as anticipated by Becker et al. (US 5,814,501) is withdrawn in light of Applicant’s amendments.
The rejection of claim(s) 1, 3, 7-8, 10-15 under 35 U.S.C. 103 as obvious over Becker et al. (US 5,814,501) is maintained.
Response to Arguments
	Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. Applicants urge that Becker et al. (US 5,814,501) do not teach or suggest a core and a coating layer comprising a biological active and 5-30% w/w of a non-volatile liquid as is required by the amended claim 1.   Applicants further urge that their specification Example 1 shows a superior and unexpected effect of adding a higher amount of non-volatile liquid in the coating layer.  
In response, limitation to the matrix comprising 5-30% w/w of the non-volatile liquid as required by claim 1, is met by the Becker et al. teaching a fermentation broth with about 4% to about 31% w/w total solids content comprising sufficient enzymes and non-volatile liquids (polyethylene glycols) to coat the surface of the same nonpareil core.  See col.5,ln.12-42. Furthermore, Applicant’s arguments of superior and unexpected results are not found persuasive because it is not commensurate in scope with the claim language.  Specifically, Example 1 of the specification [0247] and TABLE 1 on page 16 is a comparison of 0g glycerol to 51g glycerol and there is no showing of criticality to the claimed range of 5-30% w/w of the non-volatile liquid.  Finally, a showing with glycerol cannot be found not commensurate in scope with the entirety of non-volatile liquid as recited by the instant claims presented for examination.  Accordingly the teachings of Becker et al. (US 5,814,501) is found pertinent to the 
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 7-8, 10-18 are rejected under 35 U.S.C. 103 as obvious over Andela et al. (WO 96/16151).
Andela et al. (WO 96/16151) teach a  layered granule (see title and abstract) comprising a core (see page 5,ln.28).  Regarding claims 10,13 wherein the core comprises at least 10% w/w crystalline material relative to the non-liquid part of the composition, which is one or more inorganic salts or clays, such as one or more salts of sulfate, carbonate, nitrate, chloride; and/or kaolin, smectite, bentonite, talc is taught in the last paragraph of page 5 and page 4,ln.25-30 teaching an amount of more than 30wt%.   The last paragraph on page 5 also encompasses the material limitation to claim 12, wherein the core is devoid of the biological active. 
 

Limitation to the claimed matrix layer surrounding the core, wherein the matrix comprises a biological active and 5-30% w/w of a non-volatile liquid having a vapor pressure of less than 1 kPa at 25°C, and a melting point of 25°C or lower, and wherein the biological active is an enzyme, a bacterial spore, a dehydrated yeast cell, or a dehydrated bacterial cell is met by Andela et al. teaching on page 6,ln.5-20 the same 
Page 6,ln.4-5 teaches the limitation of claim 11 wherein the enzyme matrix layer surrounding the core is applied in a fluidized bed spray coater. 
Limitation to claim 14 to an additional salt coating, wherein the coating makes up 5-70% w/w relative to the granule and comprises at least 60% w/w of a salt having a constant humidity at 20°C of at least 60% is met by Andela et al. teaching a salt layer on page 7,ln.9-12 and recites the salts in the last paragraph on page 5, which are the same salts in the instant specification, thus would be expected to have the same properties of constant humidity as claimed.
Page 9,ln.20-page 10,ln.32 teaches material limitation of claim 15 to a particulate laundry detergent composition comprising a detergent builder (silicates, phosphates), and a nonionic surfactant. 
In example 5, page 12, Andela et al. exemplify 6 kg of Na2SO4 core crystals with a MAXACAL protease matrix layer coated with a SEPIFILM 046 coating of TiO2.  In examples 2-3, Andela et al. guide one of ordinary skill to the claimed nonvolatile glycerol coating.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the layered granule comprising the core, with a matrix layer (surrounding the core) having the enzyme and nonvolatile liquid as is required by the claim 1 because Andela et al. suggest a free-flowing low-dust granular detergent made of Na2SO4 core crystals with a MAXACAL protease matrix and further suggest the claimed nonvolatile glycerol coating of the core granule in general.
Claim(s) 1, 3, 7-8, 10-18 are rejected under 35 U.S.C. 103 as obvious over Becker et al. (US 5,814,501).
Becker et al. (US 5,814,501) teach a dust-free enzyme-containing spray-coated solid particulate cores with a fermentation broth containing enzymes.  See abstract.
Limitation to a  layered granule is met by Becker et al. teaching a particulate, hydratable core material into the reaction chamber of the fluidized bed dryer and Suspending the particles therein on a stream of air. The core particles preferably are composed of a highly hydratable material, i.e. a material which is readily dispersible or soluble in water. The core material should either disperse (fall apart by failure to maintain its integrity) or dissolve by going into a true solution. Clays (bentonite, kaolin), non pareils, and agglomerated potato starch are considered dispersible. Non pareils are spherical particles consisting of a solid nucleus that has been rounded into a spherical shape by binding layers of powder and crystallized solute, generally starch and sugar, to the nucleus in a rotating Spherical container and are preferred. Non pareil particles 
Material limitations of the biological active, matrix and to the spray coating of claim 11 is met by the prior art column 4 teaching the enzymatic fermentation broth solids and enzymes are applied to the surface of the core material by fluidizing the core particles in a flow of air whereupon a broth containing the enzyme and other solids is then atomized and Sprayed into the expansion chamber of the spray coater. The atomized droplets contact the surface of the core particles leaving a film of the solids adhering to the surface of the particles when the water and other volatiles are evaporated.  See col.4,ln.1-41 and example 8 in col.8.  
See col.5,ln.5-45, teaching the same polyols of claim 8 which would be expected to have the same vapor pressure than 1 kPa at 25°C as required in claim 1 because it is the same non-volatile liquid ie, a polyol selected from the group consisting of glycerol, ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, dipropylene glycol, tripropylene glycol, and polyethylene glycol.
Limitation to the matrix comprising 5-30% w/w of the non-volatile liquid as required by claim 1, is met by the Becker et al. teaching a fermentation broth with about 4% to about 31% w/w total solids content comprising sufficient enzymes and non-volatile liquids (polyethylene glycols) to coat the surface of the same nonpareil core.  See col.5,ln.12-42. 

Detergent builder are taught in col.1,ln.62.  
Example 8, col.8 meets the claim 1 layered granule comprising nonpareil core sprayed with a Bacillus+enzyme+PEG coating solution in the claimed ranges.  
Becker et al. (US 5,814,501) do not exemplify the matrix claimed by the instant claims.  It would have been obvious to one of ordinary skill to arrive at the claimed matrix because Becker et al. teach similar nonpareil clay granules sprayed with a Bacillus+enzyme+PEG coating fermentation broth solution to produce the layered granule in general and furthermore, Becker et al. guide one of ordinary skill to optimize a fermentation broth with about 4% to about 31% w/w total solids content comprising sufficient enzymes and non-volatile liquids (polyethylene glycols) to coat the surface of the same nonpareil core. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1761